IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


F.A. PROPERTIES CORPORATION,             : No. 247 EAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
CITY OF PHILADELPHIA,                    :
PHILADELPHIA HOUSING AUTHORITY           :
AND PHILADELPHIA REDEVELOPMENT           :
AUTHORITY,                               :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.